Citation Nr: 1717505	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a chronic back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from July 1977 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in February 2012 and June 2016.  This matter was originally on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a chronic back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right ear hearing loss was not manifested during service or within a year of separation from service and is not shown to be related to active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's February 2012 and June 2016 Remands, the Appeals Management Center (AMC) requested that the Veteran provide information for any treatment for his right ear hearing loss, scheduled him for a VA examination to determine the etiology of his right ear hearing loss, readjudicated the claim, and  issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2012 and June 2016 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

In September 2016, VA provided the Veteran with a medical examination and obtained a medical opinion addressing whether the etiology of his current right ear hearing loss had onset during or was caused by active service.  The September 2016 VA examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's right ear hearing loss, provided a sufficiently detailed description of the disability, and provided an analysis to support the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (adequate examinations must support conclusions with analysis that can be weighed against contrary evidence); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether evidence of a right ear hearing loss is factually shown during service.  The Board concludes it was not.  

The service treatment records are absent complaints, findings or diagnoses of a right ear hearing loss during service.  On the clinical examination for separation from service, the Veteran's ears and ear drums were evaluated as normal; on audiometer testing, the Veteran's right ear hearing was normal.  In addition, although on the Report of Medical History completed by the Veteran in July 1981, he reported ear, nose, or throat trouble, he denied ever having hearing loss.  Thus, there is no medical evidence that shows that the Veteran suffered from right ear hearing loss during service.  

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303(a), 3.307 and 3.309(a).  Sensorineural hearing loss can be service-connected on such a basis.  However, the first showing of any complaints of hearing loss in the record was not until more than 20 years after the Veteran's discharge from service.  VA treatment records indicate that the Veteran presented for his initial primary care visit in August 2007 at which time he denied hearing loss, tinnitus, ear pain, or discharge.  On physical examination of the ears, there were no lesions or masses, tympanic membrane were nonbulging and mobile, and his hearing was non-impaired.  SSA records indicate that a December 2007 PTSD consultation report noted that the Veteran described ringing in his ears.  In June 2008 the Veteran reported that his illnesses, injuries, or conditions affect his hearing.  Thus, prior to December 2007, there is no evidence indicating any sensorineural hearing loss.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  In this case, as indicated above, right ear hearing loss was not noted in service.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a right ear hearing loss. The determination as to whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purpose of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  Pure tone thresholds above 20 decibels indicate some hearing loss, irrespective of whether it is severe enough to qualify as a disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, on VA examination in September 2016, the Veteran's speech discrimination score was 92 percent.  Thus, he meets the criteria for right ear hearing loss for VA purposes.     

The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  No medical professional, however, has ever related this condition to the appellant's military service.  The September 2016 VA examiner stated,

Review of the Veteran's Claim file revealed normal hearing upon entrance and separation from military service to calibrated audiometric testing.  Additionally, there was no significant in-service threshold shift noted at any frequency.  SMRs [service medical records] and STRs [service treatment records] were silent for hearing loss complaint.  The Institute of Medicine Study (2005) "Noise and Military Service:  Implications for Hearing Loss and Tinnitus" states:  "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  Therefore, based on the objective evidence (audiograms), there is no evidence on which to conclude that the veteran's current [right ear] hearing loss was caused by or a result of the veteran's military service, including noise exposure.

There is no evidence of record to the contrary.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of this problem until many years after service.  

Thus, the record is absent evidence of the onset of right ear hearing loss in service or within a year following service, evidence that any right ear hearing impairment was "noted" during service, and competent evidence of a nexus between the Veteran's current right ear hearing loss and his active duty service. 

The Board must also consider the Veteran's own opinion that his right ear hearing loss is related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his hearing loss as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  
Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The Veteran seeks service connection for his chronic low back disability, diagnosed as degenerative joint disease of the lumbar spine.  The Veteran contends that he injured his back during service in 1979 or 1980 when he was involved in a motor vehicle accident at which time, he drove his vehicle into the side of a mountain and that he has had chronic back pain since that time.

The record also includes a VA health summary dated September 20, 2007, at which time the Veteran reported that he was unemployed but receiving Workman's Compensation related to a back injury suffered on the job in 2004.  These records which are relevant to the claim have not been requested.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide releases for all records related to any insurance settlements/ Workman's Compensation awards for a spine disability to include any associated medical evaluations.  The AMC should secure for copies of complete records of pertinent awards, settlements, and medical evaluations from all identified sources.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


